Citation Nr: 9935391	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  98-03 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1949 to September 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO denied service connection for 
PTSD.


FINDINGS OF FACT

1.  A January 1996 VA examination resulted in a diagnosis of 
PTSD.  

2.  The veteran has submitted statements describing his 
combat experiences during the Korean War, which included 
seeing numerous fellow soldiers killed during combat action 
in support of the Battle of Mt. Baldy in September-October 
1951.   

3.  The VA examiner in January 1996 based his PTSD diagnosis 
of the veteran on, in part, the veteran's detailed history of 
combat related stressors during the Korean War.    


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals, hereinafter the Court) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The Board first looks for evidence of a current disability, 
based on a medical diagnosis.  The veteran submitted to a VA 
psychiatric examination in January 1996 in order to verify 
his claim of PTSD.  The VA examiner made a detailed report of 
the veteran's account of combat service during the Korean 
War, examined the veteran and concluded that the veteran had 
a diagnosed PTSD condition.  Since that time, the veteran's 
VA outpatient treatment records continue to show a diagnosis 
of PTSD.   

As for evidence of the incurrence or aggravation of a disease 
or injury during active military service, the Board finds 
that this element also has been satisfied.  For PTSD claims, 
lay evidence of an inservice stressor is the equivalent of 
inservice incurrence or aggravation of a disease.  See Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997).  Furthermore, lay 
evidence is presumed to be credible for purposes of a well 
grounded claim.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995).  In this case, the veteran has detailed his combat 
history to a VA examiner in January 1996, as well as in 
numerous statements submitted to VA since his initial PTSD 
claim in August 1995.  In essence, the veteran has described 
several occasions during the Korean War when he was on the 
front lines repairing artillery and small arms and came under 
fire by enemy forces.  Among the incidents described was 
combat action at Mt. Baldy, Korea in September-October 1951 
when thousands of soldiers from the veteran's 1st Cavalry 
Division were killed or wounded; the veteran saw many of 
these dead and wounded soldiers including friends and gun 
crewmen with whom he worked.      

Finally, the Board finds that the evidence reveals competent 
medical nexus evidence concerning his PTSD condition.  The VA 
examiner in January 1996 took a detailed history of the 
veteran's account of combat related stressors as the basis of 
his PTSD diagnosis. 
 

ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The Board has reviewed the records and finds that additional 
development is necessary before appellate action may be 
completed on the veteran's PTSD claim.  In particular, the 
Board notes that the veteran submitted several statements to 
the RO regarding the existence of stressors - including being 
in the middle of combat action at Mt. Baldy, Korea in 
September-October 1951 when thousands of soldiers, including 
some of his friends, were killed or wounded in the 1st 
Cavalry Division, and coming under mortar attack in November 
1951 while supporting the 61st Forward Artillery Battery, 1st 
Cavalry Division in Chorwon, Korea.  In these statements, he 
also described the units to which he was assigned -- the 2nd 
Ordinance M.M. Company, 3rd Division, U.S. Army, from at 
least November 1950 to January 1951, and the 538th Ordinance 
Company, 1st Cavalry Division, U.S. Army, from February 1951 
through at least November 1951.  The veteran also described  
the duties he performed while on active service, namely those 
of an artillery and small arms technician and repairman for 
front line units.  However, the Board is mindful of the fact 
that service connection for PTSD requires, among other 
things, credible supporting evidence that the claimed 
inservice stressor actually occurred.  See 38 C.F.R. 
§ 3.304(f).  Unless the stressors are combat related, the 
veteran's account is not sufficient to satisfy this PTSD 
service connection element.  See Cohen v. Brown, 10 Vet. 
App. 128, 142-150 (1997). 

As discussed previously, the Board notes that the veteran's 
service records indicate that he worked as an artillery 
mechanic, with no specific documented evidence of combat 
service or combat citations and awards.  The Board notes that 
the RO has submitted information regarding his alleged 
stressors to the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) (formerly known as the U.S. Army & 
Joint Services Environmental Support Group (ESG)).  USASCRUR 
sent VA an interim letter in January 1999 stating that the 
RO's request was received and that more time was needed to 
complete the request for stressor verification.  Despite this 
letter from USASCRUR, the RO denied the veteran's claim and 
submitted the case to the Board for appellate review without 
waiting for a final response from USASCRUR, and without 
fulfilling its obligations to develop stressor information 
provided by the veteran.   

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to this claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:

1. The RO must seek verification of the 
stressors reported by the veteran.  To 
that extent, the RO should supplement 
its request to USASCRUR to include the 
first unit to which the veteran was 
assigned in Korea: the 2nd Ordinance 
M.M. Company, 3rd Division (November 
1950-January 1951), and the veteran's 
reported evacuation from Hungnam, 
North Korea in late December 1950 to 
the USS Morgantown Victory, following 
possible combat action against Chinese 
forces at Hamhung and Chosin 
Reservoir.  The RO should wait for a 
response from USASCRUR regarding their 
findings regarding the veteran's 
alleged stressors.  

2.  If necessary, the veteran should 
be requested to provide more specific 
information concerning the claimed 
stressors described previously.  The 
veteran should be advised that he must 
provide specific information 
concerning the events, dates, places, 
persons involved, and units involved 
for a meaningful search for, and 
verification of, stressor information.  
Any additional information should be 
forwarded to the USASCRUR for 
verification of the events claimed as 
stressors by the veteran.  

3.  The RO should review the claim for 
service connection for PTSD.  If the 
decision remains adverse to the 
appellant in any respect, he and his 
representative should be furnished 
with a supplemental statement of the 
case, and with a reasonable period of 
time within which to respond thereto.  
The case should thereafter be returned 
to the Board for further 
consideration, as warranted.

The veteran need take no action until he is so informed.  He 
may present additional evidence or argument while the case is 
in remand status at the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purpose of this REMAND is to obtain 
additional evidence.  The Board intimates no opinion as to 
the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












